FILED
                               NOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                   U .S. C O U R T O F AP PE ALS




                                FOR THE NINTH CIRCUIT



 AMANDA F. RABANALES                              No. 08-73196
 ALVARADO,
                                                  Agency No. A073-980-833
                Petitioner,

    v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted November 17, 2009


Before: ALARCÓN, TROTT, AND TASHIMA, Circuit Judges.

         Amanda F. Rabanales Alvarado, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals' decision affirming the



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
immigration judge's denial of her application for asylum. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we deny the petition for review.

         The record does not compel reversal of the IJ's conclusion that petitioner

failed to establish that she suffered harm from gang members in Guatemala on

account of a protected ground. See Ramos-Lopez v. Holder, 563 F.3d 855, 858-62

(9th Cir. 2009) (concluding that resistance to gang activity is not a particular social

group for the purpose of establishing nexus to a protected ground); Molina-

Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground). Accordingly, petitioner's asylum

claim fails.

         Contrary to petitioner's allegation, the BIA properly reviewed the IJ's

decision. See 8 C. F. R. § 1003.1(e)(5).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                      08-73196